DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Claim Rejections - 35 USC § 112

Examiner Note

Regarding Claim 16, the rejection under 35 U.S.C. 112(a) is maintained.  See the rejection of claim 16 in the Office Action dated 1/8/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, the recitation of “...a reducing bushing” in line 12 creates an antecedent basis issue.  It is unclear if the recitation introduces an additional “reducing bushing” or is the same “reducing bushing” recited in line 5.  Please amend for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6, 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagon (US6860991) in view of Wolf (US5497809).

Regarding Claim 1, Hagon teaches an apparatus (10, see Fig 1) comprising:
a main body (54) having an inlet (56, see Fig 3), an access port (42), an outlet (60), and an interior reservoir (see Fig 3) fluidly accessible by the inlet (56), the access port (42), and the outlet (60), 
wherein the inlet (54) includes an inlet pathway (24, see Fig 3) extending into the main body (54) to a lower opening (26) that is vertically spaced below the outlet (60) by a first distance (see Fig 3: the lower opening is vertically spaced from the outlet by a distance illustrated by at least the upper region 40 and the ledge 44), wherein the access port (42) is vertically spaced below the outlet (60) by a second distance that is greater than the first distance (see Fig 3: the 42 is vertically spaced below the lower opening, thus it is at a greater distance from the outlet), and wherein a volume of the internal reservoir (see Fig 3) defined by the first distance is fillable by a liquid to form a gas seal between the inlet (56) and the outlet (60, see Claim 1); and 
a cover (48) removably couplable to the access port (42, see Column 4 lines 54-57) to establish a liquid-tight seal to the interior reservoir (see Fig 3) at the access port (42), wherein the interior reservoir (see Fig 3) is externally accessible when the cover (48) is removed from the access port (42).
Hagon does not teach a reducing bushing coupled to the main body; and at least one vent positioned to expose the internal reservoir to an environment surrounding the apparatus for allowing fluid exiting the outlet to be displaced by gas from the environment, wherein the at least one vent is positioned within the reducing bushing.
However, Wolf teaches a coaxial tubing system (fig 1) having a spacer i.e. reducing bushel (24) coupled to a main body (10; fig 1); and at least one vent (at least indention 32) positioned to expose an internal space to an environment, wherein the at least one vent is positioned within the spacer (fig 1; where the limitation “...for allowing fluid exiting the outlet to be displaced by gas from the environment” has been considered a recitation of intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114).  Wolf teaches that it is known that spacers prevent vibration of the inner tube and thereby improve the system (col 5, lines 38-58),
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Hagon to have a reducing bushing coupled to the main body; and at least one vent positioned to expose the internal reservoir to an environment surrounding the apparatus for allowing fluid exiting the outlet to be displaced by gas from the environment, wherein the at least one vent is positioned within the reducing bushing in view of the teachings of Wolf in order to prevent vibration of the inner tube.

Regarding Claim 5, Hagon fails to explicitly teach, wherein the second distance is twice the first distance.
However, one of ordinary skill in the art, at the time of the invention would recognize the advantages of having multiple configurations including positional relationships between the access port and the outlet to manipulate the flow and accommodate the inclusion of various sensors within the condensate trap as a means of obtaining more accurate readings related to the condition of the system. In turn it would have been obvious to modify the apparatus of Hagon to include wherein the second distance is twice the first distance to further protect the enclosure. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art. (MPEP 2144.04 VIB).

Regarding Claim 6, Hagon, as modified, meets the limitations of Claim 1 and Hagan teaches, wherein the removable cover (48, see Fig 3) is selected from a group consisting of a cap (see Fig 3) threadable onto the access port (42 see Column 4 lines 54-55), a bayonet fitting couplable to the access port, and a hinged fitting (48) movably coupled to the access port (42) to move between an open position allowing access through the access port (42) and a closed position restricting access to the access port (42, see Fig 3).

Regarding Claim 8, Hagon, as modified, meets the limitations of Claim 1 and Hagon teaches, wherein the inlet (56) and inlet pathway (24) are defined by an inlet pipe (22) positioned within the reducing bushing (70, see Fig 3) such that a first end of the inlet pipe (22) is positioned within the main body (54, see Fig 3: an end of the inlet pipe is positioned within the main body by way of central extent 28) and a second end of the inlet pipe (22) is positioned external to the main body (54, see Fig 3).

Regarding Claim 9, Hagon discloses an apparatus (10, see Fig 1) comprising:
a reducing tee fitting (54) including a top opening (56), a bottom opening (58), and a side opening (60); 
a cover (48) removably couplable to the bottom opening (58) of the reducing tee fitting (54, see Fig 3: by way of the exterior pipe 38) to create a liquid tight seal with the bottom opening (58) when the cover (48) is in a closed position (see Fig 3); and
an inlet pipe (22) coupled to the reducing tee fitting (54) at the top opening (56) by a reducing bushing (70), wherein the inlet pipe (22) comprises a lower opening (26) positioned within the reducing tee fitting (54, see Fig 3: by way of the extent 28, the lower end is positioned within 54) and an upper opening (24) positioned external to the reducing tee fitting (54, see Fig 3), and 
wherein the lower opening of the inlet pipe (22) is located a distance below the side opening (60) of the reducing tee fitting (54) such that liquid passing through the inlet pipe (22) and collecting within the reducing tee fitting (54) forms a gas barrier between the upper opening of the inlet pipe (22) and the side opening (60) of the reducing tee fitting (54, see Fig 3, evidenced by paragraph [0028] of AAPA);  the reducing bushing (70) coupled to the reducing tee (54; fig 3).
Hagon does not teach at least one vent positioned to expose the internal reservoir to an environment surrounding the apparatus for allowing fluid exiting the outlet to be displaced by gas from the environment, wherein the at least one vent is positioned within the reducing bushing.
However, Wolf teaches a coaxial tubing system (fig 1) having a spacer (24) coupled to a main body (10; fig 1); and at least one vent (at least indention 32) positioned to expose an internal space to an environment, wherein the at least one vent is positioned within the spacer (fig 1; where the limitation “...for allowing fluid exiting the outlet to be displaced by gas from the environment” has been considered a recitation of intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114).  Wolf teaches that it is known that spacers prevent vibration of the inner tube and thereby improve the system (col 5, lines 38-58),
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Hagon to have at least one vent positioned to expose the internal reservoir to an environment surrounding the apparatus for allowing fluid exiting the outlet to be displaced by gas from the environment, wherein the at least one vent is positioned within the reducing bushing in view of the teachings of Wolf in order to prevent vibration of the inner tube.

Regarding Claim 13, Hagon meets the limitations of Claim 9. Further Hagon teaches, wherein the lower opening (26, see Fig 3) of the inlet pipe (22) is positioned between the removable cover (48) and the side opening (60, see Fig 3).

Regarding Claim 14, Hagon meets the limitations of Claim 9. Further Hagon teaches, wherein the removable cover (48, see Fig 3) is selected from a group consisting of a cap (see Fig 3) threadable onto the lower opening of the reducing tee fitting (54, see Fig 3: by way of pipe 38, the cover is threadable onto the lower opening), 
a bayonet fitting couplable to the lower opening of the reducing teen fitting, and a hinged fitting (48) movably coupled to the lower opening of the reducing teen fitting (54, see Fig 3: by way of pipe 38, the cover is movably coupled to the lower opening) to move between an open position allowing access through the lower opening of the reducing teen fitting (54, see Fig 2) and a closed position restricting access to the lower opening of the reducing tee fitting (54, see Fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Looman (US2244256), cited to teach a spacer 29 having passages 24 to allow an upward flow of gases to escape.  See Looman at col 2, lines 11-29; fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763